EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sung Wook Kooh on May 27, 2022.
The application has been amended as follows: 
Claim 1. A three-dimensional (3D) heart mapping system, comprising: 
a mapping catheter including at least three optical cores each having a plurality of fiber Bragg gratings (FBGs) disposed in a lengthwise direction of a catheter body, wherein the spacing between the adjacent fiber Bragg gratings of the plurality of fiber Bragg gratings arranged along the catheter body increases in a distal direction of the catheter body, and a plurality of electrodes disposed in the lengthwise direction of the catheter body and exposed on an outer circumferential surface of the catheter body, wherein the plurality of electrodes are configured to come into contact with an inner wall of a heart; and 
a mapping processor configured to calculate coordinates of the plurality of FBGs based on optical wavelength information of reflected light received from the at least three optical cores and calculate coordinates of the plurality of electrodes from the coordinates of the plurality of FBGs and construct a 3D shape of the heart by using sample points of the plurality of electrodes configured to be in contact with the inner wall of the heart. 
Claim 2. The 3D heart mapping system of claim 1, wherein the mapping catheter includes the catheter body having a first area defined by a path formed with at least one channel, and a second area defined by a front end provided with a tip to be condensed as an external force is applied, and the plurality of FBGs are configured to sense the the plurality of FBGs disposed in the first area, and sense the external force applied to the tip based on optical wavelength information of another group of the plurality of FBGs disposed in the second area.
Claim 3. The 3D heart mapping system of claim 1, wherein the mapping catheter is configured to form a loop at a front end, when the plurality of electrodes are connected to respective driving wires and the catheter body is bent at points at which the plurality of electrodes are located by the driving wires being pulled in or pulled out, and the mapping processor is configured to calculate coordinates of plurality of FBGs corresponding to locations of the plurality of electrodes at which a pressure is sensed when the loop is configured to come into contact with the inner wall of the heart, and to obtain the sample points in a linear form.
5. The 3D heart mapping system of claim 1, wherein the mapping processor includes:
a control module configured to set a path of the mapping catheter to remotely control the mapping catheter, wherein the control module is configured to measure a pressure to be applied to a tip of the mapping catheter using optical wavelength information by the plurality of FBGs, and set a branch point entering the heart based on a pattern of change in external force generated when the tip is not in contact with blood vessels.
Claim 6. A three-dimensional (3D) heart mapping method, comprising:
step (a) of measuring a physiological response from an electrode exposed on a surface of a mapping catheter, wherein the mapping catheter includes an optical fiber having a plurality of fiber Bragg gratings (FBGs) disposed in a lengthwise direction of a catheter body, wherein the spacing between the adjacent fiber Bragg gratings of the plurality of fiber Bragg gratings arranged along the catheter body increases in a distal direction of the catheter body;
step (b) of calculating coordinates of the plurality of FBGs located on a same cross section as the electrode from which the physiological response is measured in step (a);
step (c) of calculating a coordinate of the electrode from which the physiological response is measured, from the coordinates of the plurality of FBGs calculated in step (b); and
step (d) of constructing a 3D shape of a heart by sampling the coordinate of the electrode calculated in step (c).
Claim 7. A mapping catheter comprising:
a catheter body having a first area defined by a path in which at least one channel is formed, and a second area defined by a front end at which a tip to be condensed as an external force is applied is provided;
an optical fiber penetrating in the at least one channel and having a plurality of fiber Bragg gratings (FBG)s disposed in a lengthwise direction of the catheter body, wherein the spacing between the adjacent fiber Bragg gratings of the plurality of fiber Bragg gratings arranged along the catheter body increases in a distal direction of the catheter body; and
a plurality of electrodes exposed on a surface of the catheter body and disposed in the lengthwise direction of the catheter body, 
wherein the FBGs are configured to sense a shape of the catheter body on which the electrodes are located based on optical wavelength information associated with optical wavelengths that change when the catheter body is configured to come into contact with an inner wall of a heart. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Manzke et al. (hereinafter ‘Manzke’, U.S. PGPub. No. 2015/0087927) was found to be the closest prior art to the claimed invention. Manzke discloses a three-dimensional (3D) heart mapping system (system 100 in Fig. 1, [0023]), comprising: a mapping catheter (a medical instrument 102 in Fig. 1; [0025]: the medical device include a catheter… an electrode) including at least three optical cores each having a plurality of fiber Bragg gratings (FBGs) disposed in a lengthwise direction of a catheter body ([0026] & [0029]: the sensing device includes three or more fiber sensing cores 125; [0027]: sensing device is based on fiber optic Bragg grating sensors 126, [0026]), and a mapping processor configured to calculate coordinates of the FBGs based on optical wavelength information of reflected light received from the at least three optical cores and construct a 3D shape of the heart  by using sample points ([0033], [0035], [0037]: system 100 includes a program 135 to compute the points of the shape sensing device dynamically in real-time and knowing coordinate positions of all points along a length of the sensing device within the space 131 and to deliver accurate reconstructions of shapes of the space; it provides 3-D shape data plus time to map the anatomy of interest or shape of the heart in which the instrument 102 and the shaping device 104 conforms to the anatomy of interest, such as the heart).
While Manzke is silent as to the processor configured to calculate the electrode coordinates based upon the coordinates of the FBG sensors, Hane et al. (hereinafter ‘Hane’, U.S. PGPub. No. 2015/0359419) teaches a processor (a curving shape calculator 75 in Fig. 1 and [0100]) configured to determine the coordinate/curvature of the outer surface of the medical instrument (20) based upon the coordinate/curvature of the optical fiber (83a) sensed by the FBG sensor (88), see [0096]-[0103]. Taken together, one of ordinary skill in the art would easily arrive at determining the radial position of the electrodes based upon the coaxially located FBGs.
However, Manzke/Hane combination fails to disclose all the limitations as set forth in independent claims 1, 6 & 7. Specifically, Manzke/Hane combination does not disclose, teach, or suggest in part, “… the spacing between the adjacent fiber Bragg gratings of the plurality of fiber Bragg gratings arranged along the catheter body increases in a distal direction of the catheter body…” The prior art teaches providing equal spacing between the adjacent fiber Bragg gratings along a catheter (exemplary prior arts: Sexena et al., U.S. PGPub. No. 2007/0156212, Fig. 1 & 2; Kim et al. U.S. PGPub. No. 2016/0296122, Fig. 3; Leo, U.S. Pat. No. 8,622,935, Fig. 5). As disclosed in the specification (pg. 15, lns 27- pg. 16, ln. 2), the varying intervals facilitate the detection of a state of refraction. There would be no motivation from the prior art to modify the equal spacing between the adjacent fiber Bragg gratings to calculate the electrode coordinates based upon the FBG coordinates. Accordingly, independent claims 1, 6 & 7 and dependent claims 2-5 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/31/2022